DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2017/0242424).
Regarding claim 14: Spears teaches a method for measuring the power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: inserting a contained radiation power metering system into the machine (element 54 in Fig. 1); sealing the contained radiation power metering system in the machine; irradiating a radiation sensor (element 58 in Fig. 1) of the contained radiation power metering system with the radiation source (element 24 in Fig. 1); and transmitting a wireless signal from the contained radiation power metering system within the machine to provide a reading of power of the radiation source (¶37), wherein the radiation sensor is configured to directly receive radiation from the radiation source (from element 24 to element 58 in Fig. 1; the beam splitter 56 splits off a sample beam and sends it to the sensor 58; that portion of the radiation is therefore received directly from the sensor without being stopped or significantly modified; ¶24, 26).
Regarding claim 15: wherein the additive manufacturing machine is a powder bed fusion machine (¶12, 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424).
Regarding claim 1: Spears teaches a contained radiation power metering system for measuring power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: a base configured to fit within the additive manufacturing machine (element 12 in Fig. 1); a radiation sensor (element 58 in Fig. 1) and configured to directly receive radiation from the radiation source (from element 24 in Fig. 1; the beam splitter 56 splits off a sample beam and sends it to the sensor 58; that portion of the radiation is therefore received directly from the sensor without being stopped or significantly modified; ¶24, 26) and output a radiation power signal (output from element 54 in Fig. 1; ¶30); and a wireless module disposed on the base configured to receive the radiation power signal and transmit the radiation power signal from the system to a separate wireless receiver (¶37).
Spears teaches the system and elements of claim 1 but does not explicitly teach:
a radiation sensor connected to the base.
However, these limitations are rendered obvious in view of what is disclosed by Spears. Since the laser system (element 54) and the base are within the housing (element 10) and the laser source must have a mechanical registration with the base to properly expose the desired patterns (see ¶20) (and the lack of any teaching for an automated laser spot navigation) any component of the source system (element 54), e.g. the sensor (element 58), is obviously mechanically connected to the base at the minimum through the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Spears in order to use the simplicity of a mechanical connection vs the expense and complexity of an independently mounted laser source requiring spot position monitoring.

Spears teaches:
Regarding claim 2: further comprising an input adapter operatively connected to the radiation sensor to receive the radiation power signal for converting the radiation power signal from a first format to second format operable with the wireless module (¶26).
Regarding claim 12: wherein the base is configured to fit between a build plate and a powder bed of an additive manufacturing system and is configured to bolt to the additive manufacturing machine (elements 12, 14, 20 in Fig. 1).
Regarding claim 13: wherein the radiation sensor is laser power sensor (¶19).

Regarding claim 16: Spears teaches a contained radiation power metering system for measuring power of a radiation source of an additive manufacturing machine (Abstract; element 10, Figure 1), comprising: a base configured to fit within the additive manufacturing machine (element 12 in Fig. 1); a radiation sensor (element 58 in Fig. 1) and configured to receive radiation from the radiation source (from element 24 in Fig. 1; the beam splitter 56 splits off a sample beam and sends it to the sensor 58; that portion of the radiation is therefore received directly from the sensor without being stopped or significantly modified; ¶24, 26) and output a radiation power signal (output from element 54 in Fig. 1; ¶30); and a wireless module disposed on the base configured to receive the radiation power signal and transmit the radiation power signal from the system to a separate wireless receiver (¶37).
Spears teaches the system and elements of claim 16 but does not explicitly teach:
a radiation sensor connected to the base.
Regarding “a radiation sensor connected to the base”, these limitations are rendered obvious in view of what is disclosed by Spears. Since the laser system (element 54) and the base are within the housing (element 10) and the laser source must have a mechanical registration with the base to properly expose the desired patterns (see ¶20) (and the lack of any teaching for an automated laser spot navigation) any component of the source system (element 54), e.g. the sensor (element 58), is obviously mechanically connected to the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Spears in order to use the simplicity of a mechanical connection vs the expense and complexity of an independently mounted laser source requiring spot position monitoring.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Powers et al (US 2011/0005282; hereinafter “Powers”).
Spears teaches the system of claim 1 but does not explicitly teach:
further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor.
Powers teaches:
Regarding claim 3: further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor (¶55, 78; Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Powers with the invention of Spears in order to provide longevity of monitoring in the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Powers et al (US 2011/0005282; hereinafter “Powers”) and further in view of Sekino et al (US 2003/0033706; hereinafter “Sekino”).
Spears in view of Powers teaches the system of claim 3 but does not explicitly teach:
wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine.
Sekino teaches:
Regarding claim 4: wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine (element 30 in Fig. 2, 10; ¶94, 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sekino with the invention of Spears in order to readily provide materials to the system.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424).
Spears teaches the system of claim 1 but does not explicitly teach:
Regarding claim 5: wherein the radiation sensor is mounted to the base on a post and is positioned relative to the base for focal length and centering position of the radiation source.
However, these limitations are rendered obvious in view of what is disclosed by Spears. For instance, in Figure 1 it is shown that the sensor and measuring apparatus are positioned at the center, and would be obvious to one in the art to use a post to facilitate this positioning from the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Spears in order to provide accuracy of the system.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Moore et al (US 2016/0280734; hereinafter “Moore”).
Spears teaches the system of claim 1 but does not explicitly teach:
further comprising a cooling system operatively connected to the radiation sensor to cool the radiation sensor; wherein the cooling system includes a coolant tank mounted to the base; wherein the cooling system includes a pump configured to pump coolant to the radiation sensor; wherein the radiation sensor is fluidly connected to the coolant tank via one or more coolant lines; wherein the one or more coolant lines includes a pump line and a return line; and wherein the radiation sensor includes a housing with an internal volume configured to receive coolant.
Moore teaches:
Regarding claim 6: further comprising a cooling system operatively connected to the radiation sensor to cool the radiation sensor (¶68).
Regarding claim 7: wherein the cooling system includes a coolant tank mounted to the base (element 173 in Fig. 8; ¶68).
Regarding claim 8: wherein the cooling system includes a pump configured to pump coolant to the radiation sensor (element 173 in Fig. 8; ¶68).
Regarding claim 9: wherein the radiation sensor is fluidly connected to the coolant tank via one or more coolant lines (the coolant tank is part of the control system in Fig. 1, 8, used to cool the radiator and sensor(s)).
Regarding claim 10: wherein the one or more coolant lines includes a pump line and a return line (Fig. 8; ¶68, 70-71).
Regarding claim 11: wherein the radiation sensor includes a housing with an internal volume configured to receive coolant (¶53, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moore with the invention of Spears in order to facilitate cooling of the radiation sensor and prevent overheating or damage.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2017/0242424) in view of Powers et al (US 2011/0005282; hereinafter “Powers”) and further in view of Sekino et al (US 2003/0033706; hereinafter “Sekino”). 
Spears teaches the system of claim 16 but does not explicitly teach:
further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor.
Powers teaches:
Regarding claims 17 and 20: further comprising a battery disposed on the base and in electrical communication with the wireless module and/or the radiation sensor (¶55, 78; Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Powers with the invention of Spears in order to provide longevity of monitoring in the system.

Spears teaches:
Regarding claim 18: wherein the radiation sensor (element 58 in Fig. 1) is configured to receive radiation directly from the radiation source (from element 24 in Fig. 1; the beam splitter 56 splits off a sample beam and sends it to the sensor 58; that portion of the radiation is therefore received directly from the sensor without being stopped or significantly modified; ¶24, 26).

Regarding claim 19,
Sekino teaches:
Regarding claim 4: wherein the base is a cartridge plate and is configured to removably fit onto a build plate mount in the additive manufacturing machine (element 30 in Fig. 2, 10; ¶94, 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Sekino with the invention of Spears in order to readily provide materials to the system.

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Spears reference does not teach that the radiation sensor receives radiation directly. The Examiner maintains that radiation is being directly received by the sensor as depicted by element 58 in Figure 1. The specification of the instant application is not explicit as to what constitutes “directly receive radiation”, nor does it use that language in a narrow sense, so the Examiner has given the broadest reasonable interpretation to the claim language. The Examiner believes the Spears reference reads on this limitation given the arrangement in Figure 1. The beam splitter 56 splits off a sample beam and sends it to the sensor 58; that portion of the radiation is therefore received directly from the sensor without being stopped or significantly modified, which the Examiner finds meets the claim limitation.
Further, the Applicant argues that there is no obvious mechanical connection between the radiation sensor and the base in the Spears reference. As stated above and while not explicitly taught, these limitations are rendered obvious in view of what is disclosed by Spears. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since the laser system (element 54) and the base are within the housing (element 10) and it would seem necessary that the laser source would need to have a mechanical registration with the base to properly expose the desired patterns (see ¶20) (and the lack of any teaching for an automated laser spot navigation) any component of the source system (element 54), e.g. the sensor (element 58), would appear to be obvious in mechanically connecting to the base at the minimum through the housing. While it is understood that the beam steering apparatus is moved in order to position the laser, the Examiner respectfully asks why the Applicant believes that this means that the sensor is not attached with a mechanical connection to the base or that it would not be obvious to do so? Is there a novelty to this type of configuration, or has there never before been this type of arrangement in a radiation power metering system?
Finally, in response to applicant's argument that the Powers, Sekino and Moore references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner has cited the pertinent elements within the figures and/or passages within the specification that are relevant along with an explanation and motivation to combine the art.
. 

Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857